Citation Nr: 1146284	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.  

2.  Entitlement to a compensable rating on an extraschedular basis for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

The Board observes that the Veteran was scheduled for a video conference hearing; however, in a written statement submitted in February 2010 the Veteran withdrew this request.  38 C.F.R. § 20.702(e) (2011).

This appeal was previously before the Board in November 2010, at which time it was remanded for additional development, to include obtaining an October 2007 audiogram and affording the Veteran a VA audiological examination.  Such records were specifically associated with the claims folder, and the Veteran was afforded a VA audiological examination in January 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In September 2010 the Veteran's representative requested the claim of entitlement to service connection for tinnitus be reopened.  This issue has not yet been addressed by the RO, and as such the Board does not have jurisdiction.  This issue is referred to the RO for appropriate action.  

The issue of entitlement to an extraschedular rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has demonstrated no worse than Level I hearing in the left ear, and no worse than Level I hearing in the right ear.

3.  The Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular disability rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In November 2007, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the November 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the January 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  The Veteran has also been afforded VA audiological examinations, most recently in January 2011.  The examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  As such, the examination, which included audiological testing and review of the claims folder contains sufficiently specific clinical findings and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to give testimony before a RO hearing officer and/or the Board, even though he declined to do so, specifically withdrawing his request for a Board hearing in February 2010.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  Table VIa is used instead of Table VI when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board observes that service connection for bilateral hearing loss was granted effective February 27, 2003, and the current claim for an increased rating was received in November 2007.  As such, the earlier VA audiograms from May 2003 and November 2004 and its findings are not pertinent in evaluating the Veteran's current level of disability.

Throughout this appeal, the Veteran has contended that he experiences difficulty hearing, especially in the presence of background noise.  He has also contended that he has lost three jobs due to his hearing disability.  

On a VA authorized audiological evaluation in December 2007 the audiologist indicated that the testing was too unreliable to score and suggested that "[f]urther testing such as an audiological ABR should be performed to estimate thresholds."  Subsequent VA audiological evaluation in January 2008 revealed "normal absolute and inter peak latencies of Waves I, III and V bilaterally" using neurologic ABR testing.  Audiologic ABR revealed "Wave V identifiable at 60dBnHL bilaterally."

A subsequent VA audiological evaluation in January 2008 used neurological and audiological ABR testing to determine the impairment resulting from his hearing loss.  Although these testing results confirmed the Veteran's hearing loss, they were not in a format which could be used by VA for rating purposes.  See 38 C.F.R. § 4.85.  The examiner opined that the Veteran's hearing loss was most likely in the moderate range, and concluded that this was consistent with an audiogram from October 19, 2007.  

Such audiogram was obtained on remand, and showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
45
45
LEFT
45
45
45
45
50

Unfortunately, the corresponding speech recognition scores appear to have been obtained using the "Nu-6" test, rather than the Maryland CNC as necessary for rating purposes pursuant to 38 C.F.R. § 4.85(a).  As such, these results cannot be used to rate the severity of the Veteran's service-connected hearing loss.

Pursuant to the November 2010 remand, which found the above-mentioned audiological results could not be used to rate the severity of the Veteran's service-connected hearing loss, the Veteran was afforded a VA audiological examination in January 2011.  A corresponding audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
30
35
LEFT
35
35
35
30
35

The average pure tone threshold from 1000 to 4000 Hz was 28dB in the right ear and 34dB in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 100 percent in the left ear.  

Applying the values of the January 2011 audiological examination to the rating criteria results in a numeric designation of Level I in the right ear, and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  Entitlement to an extraschedular rating will be considered in greater detail below.  

In conclusion, the evidence of record supports a noncompensable rating for the Veteran's bilateral hearing loss throughout the appeals period.  As a preponderance of the evidence is against the award of a compensable rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Hearing Loss on an Extraschedular Basis

The Veteran submitted a statement in December 2007 to the effect that he was terminated from his employment as a logger, because he could not wear hearing aids due to the saws, and was unable to hear without them.  In addition, the Veteran indicated that he had previously been a spray painter and was unable to wear hearing aids on the job because of the "spray mist" and sweat, which resulted in his inability to hear his boss, and subsequent termination.  Finally, the Veteran wrote that as a meat cutter he was unable to wear hearing aids due to the noise of the saws, and the cold, and was terminated due to the insurance policy.  The VA examination did not specifically address these aspects of the Veteran's occupational history regarding his termination from work allegedly due to his service-connected hearing loss, and his inability to wear hearing aids at work.  

In light of the Veteran's contentions regarding his hearing difficulty, coupled with his inability to wear hearing aids while working, the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology.  Based on the occupational history suggesting marked interference with employment as described by the Veteran, there are additional related factors to be contemplated in evaluating the Veteran's hearing, and extraschedular consideration is warranted under 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Extraschedular consideration is inherently part of the Veteran's increased rating claim which has been perfected on appeal, the Board has jurisdiction over the issue of whether extraschedular ratings are warranted as well.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  

The authority, however, to consider and assign extraschedular ratings has been specifically delegated to the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. §§ 3.321(b).  See Floyd v. Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (August 16, 1996).  

Given the evidence outlined above, the Board finds that the Veteran's disability picture is of a nature such that referral for extraschedular consideration is warranted. 



ORDER

Entitlement to a compensable schedular rating for bilateral hearing loss is denied.  

Referral to the Director, Compensation and Pension Service, for consideration of an increased rating for bilateral hearing loss on an extraschedular basis is warranted.



REMAND

As reflected above, the Board found that referral to the Director, Compensation and Pension Service for consideration of an increased rating for bilateral hearing loss was warranted.  See 38 C.F.R. § 3.321(b)(1).  Again, the Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding entitlement to an extraschedular rating.  The Veteran should be advised to report on whether he is currently employed, and if so, the nature and extent of that employment.  Specifically, the Veteran should be advised that he may submit any available documentation from his former and/or current employment regarding his inability to wear hearing aids at work, and/or difficulty hearing at work, and how that affected his employment.  The Veteran should be notified that he may provide any available documentation corroborating that he lost work due to his bilateral hearing loss, and should be asked to provide any other information (including any physician or employer statements) relevant to how and to what extent, his bilateral hearing loss limits his ability to work. 

2.  After undertaking any other development deemed necessary, prepare a full statement of the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors on which the Veteran's hearing loss may have a bearing.  Thereafter, forward the Veteran's claims file and the prepared statement to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the issue of entitlement to an increased rating for bilateral hearing loss on an extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


